Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 12/01/2021 have been fully considered but they are not persuasive.
With regard to the 102 & 103 rejections, applicant argues that both Bluck and Drerup, alone or in any reasonable combination, fail to disclose the newly added limitations of independent claims 1, 10, and 20. Applicant further argues that “Bluck does not teach or disclose that the walls defining the seal strip inlet 116 are rotationally offset from the walls defining the cavity 115. For example, Bluck does not disclose that the walls defining the inlet 116 of the cavity 115 are rotationally offset, angled, or otherwise slanted relative to the walls defining the cavity 115”. The examiner respectfully disagrees. Claims 1, 10, and 20 recite that "the opening portion of the retention wall defining a rotational offset and a translational offset with respect to the second slot wall", but applicant is arguing that Bluck doesn’t disclose that the seal strip inlet 116 is rotationally offset from the walls defining the cavity 115, or that the inlet 116 of the cavity 115 is rotationally offset, angled, or otherwise slanted relative to the walls defining the cavity 115. In other words, claims recitations describe a relationship between the opening portion of the retention wall and the second slot wall, but applicant is arguing that Bluck doesn’t show the relationship between the inlet and the cavity. Firstly with regard to the arguments, an inlet cannot be offset, angled, or otherwise slanted relative to the walls defining a cavity. A cavity is a space surrounded by walls and an inlet is an opening to that cavity. The inlet cannot be offset from the cavity. Secondly, with respect to the claims limitations, the examiner respectfully disagrees that Bluck doesn’t disclose them. Bluck certainly discloses a first slot wall and a second slot wall, since the slot is between two walls and one of them would be the first slot wall while the other would be the second slot wall. Bluck further discloses a retention wall (see for example where 117 is pointing to in Fig. 1) having an opening portion that partially defines an opening at the end (see where 116 is pointing to in Fig. 1). Bluck also further discloses the opening portions of the retention wall defining a rotational offset and a translational offset with respect to the second slot wall. As it is clear from comparing Fig. 2 of Bluck with Fig. 5 of applicant, the retention wall of Bluck has the same arrangement with the second slot wall as does the retention wall (78) of applicant with the second slot wall (106). Bluck’s opening portion of the retention wall defines a rotational offset with respect to the second slot wall as it at an angle with it. It also defines a translational offset with respect to the second slot wall since it is at its .

Claim interpretation
Claim 21 recites generally radially and generally axially. Based on the specification (see [0026]), terms of approximation, such as “generally”, when used in the context of an angle or direction, includes within five degrees greater or less than the stated angle or direction. For example, “generally vertical” includes directions within five degrees of vertical in any direction, e.g., clockwise or counter-clockwise.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-12, 14, 16-21, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is conflict in claims 1, 10, and 20 as they recite “a retention wall extending from the second slot wall to an opening portion” and also recites “the opening portion of the retention wall”. In other words, the retention wall is the element between the second slot wall to an opening portion, and at the same time, the opening portion is part of the retention wall, which is impossible.
With regard to claims 1, 10, and 20, it is not clear what the difference is between the opening portion and the opening. Claims 1, 10, and 20 recite that the opening portion partially defines an opening, implying that the opening portion and the opening have other elements to them, however an opening is just an opening and it is not clear what else the opening and opening portion have and what their difference is.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 2, 4, 6-9, 11, 12, 14, 16-19, 21, 23, and 24 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 10-12, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bluck et al. (US 2016/0298480), referred to hereafter as Bluck.
With regard to claim 1, Bluck discloses a rotor blade assembly for a turbomachine, the rotor blade assembly comprising: a rotor disk (two different embodiments read on the claim, the embodiment of Fig. 1-3 and the embodiment of Fig. 5, see the disk where root 101 or 404 of rotor blade 48 or 400 attaches to in Fig. 3, 4, and 5, see also [0043] and [0004]); a first rotor blade and a second rotor blade mounted on the rotor disk adjacent to one another (Fig. 4 and [0043]), the first rotor blade and 

With regard to claim 10, Bluck discloses a rotor blade for a turbomachine, the rotor blade comprising: a main body having a shank (two different embodiments read on the claim, the embodiment of Fig. 1-3 and the embodiment of Fig. 5. See 101, Fig. 3, see also similar shank in Fig. 5), an airfoil (102 in Fig. 3 or 401 in Fig. 5) extending radially outwardly from the shank, and a platform (103, 402), the main body comprising a pressure side slash face and a suction side slash face; a slot (the slot is interpreted in two ways, one is the slot where seal 108 is inserted in Fig. 3, and the other is the slot where seal 405 is in Fig. 5, see also [0004]) defined within each of the pressure side slash face and the suction side slash face, wherein the slot of the pressure side slash face and the slot of the suction side slash face each comprise: a first slot wall; a second slot wall opposite the first slot wall (Fig. 1-3, 5); an upstream end portion defining an end (see upstream end portion on the left hand side in Fig. 1-3, and on the right hand side in Fig. 5); a main body portion extending from the upstream end portion (Fig. 1-3, 5), the upstream end portion tapering from the end to the main body portion (Fig. 1-3, 5), the upstream end portion comprising a retention wall (see 117 in Fig. 1-3, see also the wall next to the opening of the slot on the right hand side of Fig. 5) extending from the second slot wall to an opening portion that partially defines an opening (see 116 in Fig. 1-3, see also the opening right above where arrow 404 leads to in Fig. 5), the retention wall comprising an inner retention surface (Fig. 1-3, 5), the opening portion of the retention wall defining a rotational offset and a translational offset with respect to the 

With regard to claim 20, Bluck discloses a turbomachine, comprising: a compressor section; a combustor section; a turbine section (Fig. 4); a plurality of rotor blades (Fig. 1-3, 5) provided in at least one of the compressor section or the turbine section, each of the plurality of rotor blades comprising: a main body having a shank (101, Fig. 3, see also similar shank in Fig. 5), an airfoil (102 in Fig. 3 or 401 in Fig. 5) extending radially outwardly from the shank, and a platform (103, 402), the main body comprising a pressure side slash face and a suction side slash face (Fig. 3); a slot (the slot is interpreted in two ways, one is the slot where seal 108 is inserted in Fig. 3, and the other is the slot where seal 405 is in Fig. 5, see also [0004]) defined within each of the pressure side slash face and the suction side slash face, wherein the slot of the pressure side slash face and the slot of the suction side slash face each comprise: a first slot wall; a second slot wall opposite the first slot wall (Fig. 1-3, 5); an upstream end portion defining an end (see upstream end portion on the left hand side in Fig. 1-3, and on the right hand side in Fig. 5); a main body portion extending from the upstream end portion (Fig. 1-3, 5), the upstream end portion tapering from the end to the main body portion (Fig. 1-3, 5), the upstream end portion comprising a retention wall (see 117 in Fig. 1-3, see also the wall next to the opening of the slot on the right hand side of Fig. 5) extending from the second slot wall to an opening portion that partially defines an opening at the end (see 116 in Fig. 1-3, see also the opening right above where arrow 404 leads to in Fig. 5), the retention wall comprising an inner retention surface (Fig. 1-3, 

With regard to claims 2 and 12, Bluck further discloses that the main body portion extends between the upstream end portion and a closed downstream end (see closed downstream end at 112 in Fig. 1).

With regard to claims 7 and 17, Bluck further discloses a seal (108) positioned within the channel (Fig. 1-3, 5), and at least partially positioned within the main body portion (Fig. 1-3, 5), wherein the seal is held in place at least partially by the retention wall (Fig. 1-3, 5, [0063]).

With regard to claims 8 and 18, Bluck further discloses that the slot is continuous from the opening to the closed downstream end (Fig. 1-3, 5).

With regard to claim 11, Bluck further discloses that the rotor blade is a first rotor blade; and wherein the slot of the pressure side slash face of the first rotor blade and the slot of the suction side slash face of a second rotor blade define a channel when mounted adjacent to one another on a rotor disk (when two rotor blades of Fig. 3 or Fig. 5 are placed next to each other in Fig. 4, a channel is created along their slots).
--------------------------------------------------------------------------------------------------------------------
Claims 1, 2, 7, 8, 10-12, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Drerup et al. (US 2007/0104571), referred to hereafter as Drerup.
With regard to claims 1 and 10, Drerup discloses a rotor blade assembly for a turbomachine, the rotor blade assembly comprising: a rotor disk (the disk where blade 50 connects to, see [0016] and Fig. 1); a first rotor blade and a second rotor blade mounted on the rotor disk adjacent to one another (Fig. 1 and [0016]), the first rotor blade and second rotor blade each comprising: a main body having a shank ([0016]), an airfoil (52) extending radially outwardly from the shank (Fig. 2), and a platform (inherent in blade 50), the main body comprising a pressure side slash face and a suction side slash face (Fig. 2); a slot (60, [0017]) defined within each of the pressure side slash face and the suction side slash face, wherein the slot of the pressure side slash face and the slot of the suction side slash face each comprise: a first slot wall; a second slot wall opposite the first slot wall (Fig. 1-3, 5); an upstream end portion defining an end (see upstream end portion on the right hand side in Fig. 2); a main body portion extending from the upstream end portion (Fig. 2), the upstream end portion tapering from the end to the main body portion (Fig. 2), the upstream end portion comprising a retention wall (see annotated Fig. 2) extending from the second slot wall to an opening portion that partially defines an opening at the end (see annotated Fig. 2), the retention wall comprising an inner retention surface (Fig. 2), the opening portion of the retention wall defining a rotational offset an a translational offset with respect to the second slot wall (Fig. 2, the opening portion is both rotationally and a translationally  offset with respect to the second slot wall as it is away from it and has an angle with it); and, wherein the 

    PNG
    media_image1.png
    559
    818
    media_image1.png
    Greyscale

Annotated Fig. 2 of Drerup

With regard to claim 20, Drerup discloses a turbomachine, comprising: a compressor section; a combustor section; a turbine section (Fig. 1, [0014]; a plurality of rotor blades (Fig. 2) provided in at least one of the compressor section or the turbine section ([0016]), each of the plurality of rotor blades comprising: a main body having a shank ([0016]), an airfoil (52) extending radially outwardly from the shank (Fig. 2), and a platform (inherent in blade 50), the main body comprising a pressure side slash face and a suction side slash face; a slot (60, [0017]) defined within each of the pressure side slash face and the suction side slash face, wherein the slot of the pressure side 

With regard to claims 2 and 12, Drerup further discloses that the main body portion extends between the upstream end portion and a closed downstream end (see annotated Fig. 2).

With regard to claims 7 and 17, Drerup further discloses a seal (100, see [0019], [0020]) positioned within the channel, and at least partially positioned within the main body portion, wherein the seal is held in place at least partially by the retention wall (Fig. 2, [0019], [0020]).

With regard to claims 8 and 18, Drerup further discloses that the slot is continuous from the opening to the closed downstream end (Fig. 2).

With regard to claim 11, Drerup further discloses that the rotor blade is a first rotor blade; and wherein the slot of the pressure side slash face of the first rotor blade and the slot of the suction side slash face of a second rotor blade define a channel when mounted adjacent to one another on a rotor disk (when two rotor blades of Fig. 2 are placed next to each other in Fig. 1, a channel is created along their slots).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 4, 6, 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bluck et al. (US 2016/0298480), referred to hereafter as Bluck.
With regard to claims 4, 6, 14, and 16:
Bluck discloses the rotor blade assembly of claims 1 and 10, as set forth above.
Bluck is silent about the dimension of the offset and does not appear to explicitly disclose that offset is up to about 1.5 inches, or between about 5 degrees and about 60 degrees.
However, a careful examination of the specification reveals that no criticality for the offset values of 1.5 inch or between about 5 degrees and about 60 degrees has been shown nor any reason as to why the rotor blade of the applicant with these offset values would operate any different than the rotor blade of Bluck, and Applicant has not disclosed that this sizing provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant provides a very wide range of offset values in the specification (see [0054], [0055], [0059], [0060]) Hence these offset values are considered to be a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the values of 1.5 inch or between about 5 degrees and about 60 degrees for the offset as claimed with rotor blade of Bluck in order to achieve a desired dimension or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.


With regard to claim 21:
Bluck discloses the rotor blade assembly of claim 1, as set forth above, and further discloses that the slot includes a leading edge segment oriented radially slanted (Fig. 1, 3, 5) and defined along a leading edge portion of the shank, a platform segment oriented generally axially (Fig. 1, 3, 5) and defined along the platform, and a trailing edge segment oriented radially slanted (Fig. 5) and defined along a trailing edge portion of the shank.
Bluck is silent about the value of the slanted angles and does not appear to explicitly disclose in verbatim that the leading and trailing edges are angled within five degrees of the radial direction (see claim interpretation above with 
However, a careful examination of the specification reveals that no criticality for the angles being within five degrees has been shown nor any reason as to why the rotor blade of the applicant with these angles would operate any different than the rotor blade of Bluck, and Applicant has not disclosed that this angle provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant discloses in the specification (see [0039]) that “The leading edge segment 92 may be defined along the leading edge face 52, the platform segment 94 may be defined along the platform 42, and the trailing edge segment 96 may be defined along the trailing edge face 56. As used herein, terms such as “defined along” and cognates thereof may mean “substantially parallel to” or “generally aligned with.” .In other embodiments, the leading edge segment 92 and the trailing edge segment 96 of slot 70 may be oriented generally radially with respect to the axial centerline of gas turbine 10. Likewise, the platform segment 92 of the slot 70 may be
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the values of within five degrees for the slant angles as claimed with rotor blade of Bluck in order to achieve a desired dimension or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bluck et al. (US 2016/0298480), referred to hereafter as Bluck in view of Lana et al. (US 2016/0273367), referred to hereafter as Lana.
With regard to claims 9 and 19: 
Bluck discloses the rotor blade assembly of claims 2 and 12, as set forth above, and further discloses that the slot of the pressure side slash face and the slot of the suction side slash face each include a depth defined circumferentially into the respective slash face (Fig. 1-3, 5).
Bluck does not appear to explicitly disclose that the depth of each respective slot changes from the upstream end portion to the closed downstream end.
However, Lana, which is in the same field of endeavor of rotor blade sealing, teaches rotor blades with slot (90) and seal (98) in the slot (Fig. 7) and further teaches that the depth of each respective slot changes from the upstream end portion to the closed downstream end (Fig. 7, 19, 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements, namely the changing depth of the slot of Lana with the slot of Bluck, according to known methods to yield predictable results of sealing between two adjacent rotor blades.


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bluck et al. (US 2016/0298480), referred to hereafter as Bluck, in view of Giametta et al. (US 9,845,690), referred to hereafter as Giametta.
With regard to claim 23:
Bluck discloses the rotor blade of claim 1, as set forth above, and further teaches that the opening portion is a first opening portion, and wherein the first slot wall includes a second opening portion that partially defines the opening (Fig. 3, 5), wherein the shank defines an axially extending surface (Fig. 3, 5), and wherein.
Bluck does not appear to explicitly disclose that the opening is defined on the axially extending surface by the first opening portion and the second opening portion such that the opening faces a radial direction.
However, Giametta, which is in the same field of endeavor of rotor blade assembly, teaches a rotor blade assembly (Fig. 1) similar to the rotor blade assembly of the applicant and Bluck with a rotor disk and rotor blades and shanks having slots (150) having opening portions (see opening 154 in Fig. 1), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the opening being in the axial portion of Giametta with the slot of Bluck, to yield predictable results of providing a slot to hold the seal, as both references and the claimed invention are directed to sealing rotor disks through feather seals in slots. Such a modification will have the predictable results of providing a slot to hold the seal and has a reasonable expectation of success as demonstrated by Giametta. Note that in both prior arts, the seal is elastic and deformable and can be inserted via either a radial opening or axial opening (see [0026] of Bluck, and (Col. 6; lines 15-46) of Giametta).


With regard to claim 24:
The combination of Bluck and Giametta discloses the rotor blade assembly of claim 23, as set forth above, and further disclose that the first opening portion of the retention wall defines a boundary of the opening in a plane of the axially extending surface.
The combination of Bluck and Giametta does not appear to explicitly disclose that the boundary of the opening in the plane of the axially extending surface is rotationally offset from the seconds slot wall.
However, a careful examination of the specification reveals that no criticality for the opening boundary being rotationally offset from the seconds slot wall has been shown nor any reason as to why the rotor blade of the applicant with the rotationally offset opening boundary would operate any different than the rotor blade of Bluck, and Applicant has not disclosed that this arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant discloses in the specification (see [0056]-[0060]) that the rotational offset may have any value up to 60 degrees, and even discloses that the rotational offset can be about zero degrees ([0060]). Hence the rotational offset arrangement is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected Bluck’s, and Applicant’s invention, to perform equally well, because both would perform the same function of providing a slot to hold a seal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the rotational offset arrangement as claimed with rotor blade of the combination of Bluck and Giametta in order to achieve a desired arrangement, dimension, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Claims 4, 6, 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Drerup et al. (US 2007/0104571), referred to hereafter as Drerup.
With regard to claims 4, 6, 14, and 16:
Drerup discloses the rotor blade assembly of claims 1 and 10, as set forth above.
Drerup is silent about the dimension of the offset and does not appear to explicitly disclose that offset is up to about 1.5 inches, or between about 5 degrees and about 60 degrees.
However, a careful examination of the specification reveals that no criticality for the offset values of 1.5 inch or between about 5 degrees and about 60 degrees has been shown nor any reason as to why the rotor blade of the applicant with these offset values would operate any different than the rotor blade of Drerup, and Applicant has not disclosed that this sizing provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant provides a very wide range of offset values in the specification (see [0054], [0055], [0059], [0060]) Hence these offset values are considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected Drerup’s, and Applicant’s invention, to perform equally well, because both would perform the same function of stopping the movement of the seal from coming out of the slot.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the values of 1.5 inch 


With regard to claim 21:
Drerup discloses the rotor blade assembly of claim 1, as set forth above, and further discloses that the slot includes a leading edge segment (Fig. 2) and defined along a leading edge portion of the shank, a platform segment oriented generally axially (Fig. 2) and defined along the platform, and a trailing edge segment (Fig. 2) and defined along a trailing edge portion of the shank.
Drerup does not appear to explicitly disclose that the leading edge segment is oriented generally radially and the trailing edge segment is oriented generally radially (see claim interpretation above with regard to the interpretation of “generally” in “generally radially” and “generally axially”).
However, a careful examination of the specification reveals that no criticality for the angles being within five degrees has been shown nor any reason as to why the rotor blade of the applicant with these angles would operate any different than the rotor blade of Drerup, and Applicant has not disclosed that this angle provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant discloses in the specification (see [0039]) may be defined along the leading edge face 52, the platform segment 94 may be defined along the platform 42, and the trailing edge segment 96 may be defined along the trailing edge face 56. As used herein, terms such as “defined along” and cognates thereof may mean “substantially parallel to” or “generally aligned with.” .In other embodiments, the leading edge segment 92 and the trailing edge segment 96 of slot 70 may be oriented generally radially with respect to the axial centerline of gas turbine 10. Likewise, the platform segment 92 of the slot 70 may be oriented generally axially”. As is evident from this disclosure from the specification, the slot arrangement is purely optional and lays no critical role in the overall design. Hence these angles are considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected Drerup’s, and Applicant’s invention, to perform equally well, because both would perform the same function of creating a slot to hold the seal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the values of within five degrees for the slant angles as claimed with rotor blade of Drerup in order to achieve a desired dimension or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Drerup et al. (US 2007/0104571), referred to hereafter as Drerup in view of Lana et al. (US 2016/0273367), referred to hereafter as Lana.
With regard to claims 9 and 19: 
Drerup discloses the rotor blade assembly of claims 2 and 12, as set forth above, and further discloses that the slot of the pressure side slash face and the slot of the suction side slash face each include a depth defined circumferentially into the respective slash face (Fig. 2).
Drerup does not appear to explicitly disclose that the depth of each respective slot changes from the upstream end portion to the closed downstream end.
However, Lana, which is in the same field of endeavor of rotor blade sealing, teaches rotor blades with slot (90) and seal (98) in the slot (Fig. 7) and further teaches that the depth of each respective slot changes from the upstream end portion to the closed downstream end (Fig. 7, 19, 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements, namely the changing depth of the slot of Lana with the slot of Drerup, according to known methods to yield predictable results of sealing between two adjacent rotor blades.


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Drerup et al. (US 2007/0104571), referred to hereafter as Drerup, in view of Giametta et al. (US 9,845,690), referred to hereafter as Giametta.
With regard to claim 23:
Drerup discloses the rotor blade of claim 1, as set forth above, and further teaches that the opening portion is a first opening portion, and wherein the first slot wall includes a second opening portion that partially defines the opening (Fig. 2), wherein the shank defines an axially extending surface (Fig. 2), and wherein.
Drerup does not appear to explicitly disclose that the opening is defined on the axially extending surface by the first opening portion and the second opening portion such that the opening faces a radial direction.
However, Giametta, which is in the same field of endeavor of rotor blade assembly, teaches a rotor blade assembly (Fig. 1) similar to the rotor blade assembly of the applicant and Drerup with a rotor disk and rotor blades and shanks having slots (150) having opening portions (see opening 154 in Fig. 1), and further teaches that the shank defines an axially extending surface (Fig. 1), and the opening is defined on the axially extending surface by the first opening portion and the second opening portion such that the opening faces a radial direction (Fig. 1. See opening 154 at the end of radial portion 160. Also see Fig. 3-13. For different embodiments representing the opening in the axial portion. See also Col. 5; lines 28-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements 


With regard to claim 24:
The combination of Drerup and Giametta discloses the rotor blade assembly of claim 23, as set forth above, and further disclose that the first opening portion of the retention wall defines a boundary of the opening in a plane of the axially extending surface.
The combination of Drerup and Giametta does not appear to explicitly disclose that the boundary of the opening in the plane of the axially extending surface is rotationally offset from the seconds slot wall.
However, a careful examination of the specification reveals that no criticality for the opening boundary being rotationally offset from the seconds slot wall has been shown nor any reason as to why the rotor blade of the applicant with the rotationally offset opening boundary would operate any different than the rotor blade of Drerup, and Applicant has not disclosed that this arrangement 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the rotational offset arrangement as claimed with rotor blade of the combination of Drerup and Giametta in order to achieve a desired arrangement, dimension, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar rotor blades with slots and seals inside the slots such as US9,909,439, US5,573,375, US2020/0200032, US5,513,955, US2015/0125301, US10,113,434, and US9,822,658. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745